Order entered January 8, 2020




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-19-00934-CR

                    CHRISTOPHER JUSTIN SCARBOROUGH, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 199th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 199-82799-2019

                                              ORDER
        The record in this appeal was due September 21, 2019. Before the Court is the January 3,
2020 third request of court reporter LaToya Young-Martinez for an extension of time to file the
reporter’s record. We GRANT the request and ORDER the reporter’s record filed no later than
January 13, 2020. We caution Ms. Young-Martinez that the failure to file the reporter’s record
by that date will result in the Court taking whatever action it deems appropriate to ensure the
appeal proceeds in a timely fashion, including ordering Ms. Young-Martinez not to sit until the
reporter’s record is filed.
        We DIRECT the Clerk to send copies of this order to the Honorable Angela Tucker,
Presiding Judge, 199th Judicial District Court; LaToya Young-Martinez, court reporter; and
counsel for all parties.
                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE